              Case 1:19-cr-00575-CCB Document 49 Filed 11/05/20 Page 1 of 1
                                              U.S. Department of Justice
                                                            United States Attorney
                                                            District of Maryland

Christine Goo                                               Suite 400                      DIRECT: 410-209-4924
Assistant United States Attorney                            36 S. Charles Street             MAIN: 410-209-4800
Christine.Goo@usdoj.gov                                     Baltimore, MD 21201-3119          FAX: 410-962-0717


                                                                  November 5, 2020


The Honorable Catherine C. Blake
United States District Court for the District of Maryland
101 W. Lombard St.
Baltimore, MD 21201

           RE:        United States v. Davante Harrison, et al.
                      Criminal Number CCB 19-575

Dear Judge Blake:

       This is the fourth status letter for the above-captioned case. There are two defendants
charged in this case. The Government has had plea negotiations with both Defendants.

         The Government requests that the Court allow for another status report in 60 days so that
the Government may continue plea negotiations with both parties. Counsel for Christopher Jerry,
Tyler Mann, does not oppose this request. Counsel for Davante Harrison, John Cox, is prepared
to set a trial date in this matter.

           Please let me know if there are any questions.

                                                                  Sincerely,

                                                                  Robert K. Hur
                                                                  United States Attorney

                                                                  ____/S/_____________________________
                                                                  Christine Goo
                                                                  Assistant United States Attorney


CC:        Tyler Mann, Esquire
           John Cox, Esquire
